Citation Nr: 1035529	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for foraminal 
stenosis and spondylosis of the cervical spine, with disc 
protrusion at C6-C7, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for left (non-
dominant) arm neuritis, to include pain and numbness, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Board notes that in a March 2001 Board decision, the Veteran 
was granted service connection for a cervical spine condition (to 
include bony spurring at the C6 level, foraminal stenosis, 
intervertebral disc bulging and spondylosis, as well as left arm 
pain and numbness (to include thoracic outlet syndrome and left 
ulnar neuritis.  In the May 2001 rating decision the RO assigned 
the Veteran a 10 percent disability rating, effective August 1, 
1998, for foraminal stenosis and spondylosis of the cervical 
spine, intervertebral bulging at C6, with left arm numbness.  The 
Veteran appealed that rating and in November 2004 the Board 
remanded the case to provide adequate notice.  Upon return to the 
Board in September 2005, the Veteran was denied an increased 
rating for the aforementioned claim.  On appeal, the U.S. Court 
of Appeals for Veterans Claims (Court) issued an August 2006 
Order vacating the September 2005 Board decision and remanding 
the appeal for readjudication consistent with the parties' Joint 
Motion for Remand.  Subsequently, the Board remanded the case in 
February 2007 requesting that the RO either assign separate 
ratings with regard to the Veteran's cervical spine and left arm 
issues, or explain why the two issues should be combined into one 
disability.  In a November 2007 supplemental statement of the 
case (SSOC), the RO continued to rate the issues together and 
denied an increase in rating.  At the same time, the RO issued a 
November 2007 rating decision granting service connection for 
degenerative arthritis of the cervical spine with an evaluation 
of a 10 percent disabling, effective August 2, 2007.  In 
September 2008, the Board remanded the Veteran's claim under 
Stegall v. West, 11 Vet. App. 268 (1998), because the RO failed 
to comply with the Board's previous remand.  In the March 2010 
SSOC, the RO granted a 10 percent disability rating for foraminal 
stenosis and spondylosis of the cervical spine, with disc 
protrusion at C6-C7 and simultaneously issued a rating decision 
granting a 10 percent disability rating for neuritis, effective 
August 1, 1998.  

The Board notes that the above issue was remanded by the Board in 
August 2005 and November 2006 for further evidentiary 
development.  As will be further explained below, this 
development having been achieved, the issue is now ready for 
appellate review.

Because less than the maximum available benefit for a schedular 
rating was awarded, the aforementioned issues are properly before 
the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for left (non-
dominant) arm neuritis, to include pain and numbness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected foraminal stenosis and 
spondylosis of the cervical spine, with disc protrusion at C6-C7 
is manifested by, at least, a forward flexion of 45 degrees, 
extension of 10 degrees, right lateral flexion of 40 degrees, 
left lateral flexion of 40 degrees, right lateral rotation of 50 
degrees, and left lateral rotation of 50 degrees, with a combined 
range of motion of 240 degrees.  X-ray evidence of arthritis is 
present.  The competent medical evidence does not show that the 
Veteran's service-connected foraminal stenosis and spondylosis of 
the cervical spine, with disc protrusion at C6-C7 is manifested 
by forward flexion of the cervical spine greater than 15 degrees, 
but not greater than 30 degrees; nor ankylosis of the spine and 
is not manifested by incapacitating episodes as defined by VA 
regulations; neurological deficit is not demonstrated.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 percent 
for service-connected foraminal stenosis and spondylosis of the 
cervical spine, with disc protrusion at C6-C7 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in January 2005 and May 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The May 2007 letter provided this 
notice to the Veteran.  

The Board observes that the neither the January 2005 nor the May 
2007 letter was sent to the Veteran prior to the May 2001 rating 
decision.  The VCAA notice with respect to the elements addressed 
in these letter was therefore not timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess.  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, 
the notice provided in the January 2005 and May 2007 letters 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(2007), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and 
after the notice was provided the case was readjudicated and a 
November 2007 supplemental statement of the case was provided to 
the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.  

In November 2004, February 2007, and September 2008, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board notes that the above stated issues were previously remanded 
in order for the Veteran to be provided adequate notice, to 
provide for separate ratings for the left arm and cervical spine, 
and because the RO failed to comply with the prior request.  The 
requested notice having been obtained and claims having been 
properly addressed separately, the issue now returns to the Board 
for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Multiple VA opinions, with 
respect to the issue on appeal, have been obtained in December 
1998, April 2002, and August 2007 compensation and pension 
examinations (C&P).  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  In 
this regard the examiners considered all of the pertinent 
evidence of record and the statements of the Veteran, and 
provided a complete rationale for the opinions stated, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its November 2004, February 2007, and 
September 2008 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready for 
appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected cervical spine disorder.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  As will be further explained below, in making the 
determination to deny a rating in excess of 10 percent for each 
of the issues herein addressed, the Board notes that it took into 
account the Veteran's complaints of pain, and was cognizant of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although 
the Veteran has reported pain attributed to his cervical and 
lumbar back disorders and his left wrist disorder, this is 
already contemplated by the assigned evaluations currently in 
effect.  As mentioned previously, pain is taken into account in 
the schedular ratings as it is generally present with these types 
of disabilities.

The Board notes that the Veteran was originally service-connected 
for foraminal stenosis and spondylosis of the cervical spine, 
intervertebral bulging at C6, with left arm pain and numbness 
rated as 10 percent disabling, effective August 1, 1998, under 
Diagnostic Code 5299-5293.  As will be further explained below, 
with regard to cervical spine claims, there have been multiple 
rating code revisions during the course of the Veteran's appeal.  
Additionally, as noted above, the cervical spine and left arm 
neuritis were subsequently rated as separate claims.  As such, 
the claim being currently addressed by the Board is an increased 
rating for foraminal stenosis and spondylosis of the cervical 
spine, disc protrusion C6-C7, rated as 10 percent disabling, 
effective August 1, 1998, under Diagnostic Code 5010-5243.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5243.  The Veteran 
contends that his symptomatology is worse than is contemplated 
under such rating, and that a higher rating should, therefore, be 
assigned.

During the pendency of this appeal, multiple revisions were made 
to the Schedule for Rating Disabilities for spine disorders.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293).  Furthermore, on August 26, 2003, the rating criteria for 
all spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register. See 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 38 
C.F.R. § 4.71(a), DCs 5235 to 5243).

Where the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Accordingly, the Board is generally required to review both the 
pre- and post-September 26, 2003, rating criteria to determine 
the proper evaluation for the Veteran's disability.  If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the revision.  
See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.

Prior to September 23, 2002, postoperative, cured intervertebral 
disc syndrome warranted a zero disability rating, mild 
intervertebral disc syndrome warranted a 10 percent disability 
rating, moderate with recurring attacks warranted a 20 percent 
disability rating, severe with recurring attacks and intermittent 
relief warranted a 40 percent disability rating, and pronounced, 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief warranted a 60 
percent disability evaluation.  See 38 C.F.R. § 4.71a, DC 5293 
(2002).

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or postoperatively) 
was to be rated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Section 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
Incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warranted 
a 10 percent disability evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least six 
weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293 (2003).  Prior to 
September 26, 2003, for limitation of motion of the cervical 
spine a 30 percent rating was assigned when the limitation of 
motion was severe, a 20 percent rating was assigned when it was 
moderate, and a 10 percent rating was assigned when it was 
slight.  38 C.F.R. § 4.71a, DC 5290 (2002).

A new rating formula for the spine became effective September 26, 
2003.  Under the new rating formula, intervertebral disc syndrome 
should be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.

As relevant to the cervical spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire cervical 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine warrants a 30 percent rating.  The combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  Forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height warrants a 10 percent rating.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  See Note (2): (See also Plate V.).  Round each range of 
motion measurement to the nearest five degrees.  See Note (4).  
Finally, evaluate disability of the thoracolumbar and cervical 
spine segments separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  See Note (6).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243 (effective September 26, 2003).

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself.  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27 (2009).  The hyphenated diagnostic 
code in this case therefore indicates that arthritis under 
Diagnostic Code 5010 is the service-connected disorder and that 
intervertebral disc syndrome under Diagnostic Code 5243 is the 
residual condition.

Diagnostic Code 5010 pertains to arthritis due to trauma 
substantiated by x-ray findings and is to be rated as 
degenerative arthritis.  Traumatic arthritis (Diagnostic Code 
5010) is evaluated according to Diagnostic Code 5003, which 
pertains to degenerative arthritis.  Under Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint involved.  However, if the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating will be applied if there is degenerative arthritis 
established by X-ray findings and objective evidence of 
limitation of motion, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  As will be further 
explained below, the Board notes that the Veteran has been 
diagnosed with cervical spondylosis established by x-ray findings 
with evidence of painful motion.

The Board notes that while still in service, the Veteran received 
a CT scan in October 1997 which revealed spondylosis at the C6 
intervertebal disc space due to posterior bony spurring changes 
which create a mild to moderate left anterior lateral indentation 
on the thecal sac and causes a mild to moderate foraminal 
stenosis on the left with a minimal central bulge of disc at C5 
level.  As such the Board notes that the Veteran suffers from 
arthritis of the cervical spine.  

Subsequently, the Board notes that the Veteran was afforded a VA 
examination in December 1998 in which he was given an x-ray for 
his cervical spine, the report of which revealed disc spaces and 
nerve root foramina that were well maintained with no evidence of 
fracture, misalignment or metastatic disease.  The Veteran was 
assessed with a normal cervical spine.  However, a September 1999 
MRI revealed that the Veteran had a moderate sized, 3-4 mm, left 
sided C6-C7 disc bulge with minor bilateral articular facet 
hypertrophy present at C5-C6 and C6-C7, but no intrinsic cord 
abnormalities.  The Veteran was diagnosed with cervical stenosis 
from disc bulge C5-C6 in a January 2000 treatment record.  The 
Board notes that a May 2000 CT scan revealed a moderate-sized 
left pericentral/lateral recess osteophyte at the C6-7 level wih 
contiguous left side uncovertebral hypertrophy.  The May 2000 
examiner correlated the May 2000 CT scan with the September 1999 
MRI and noted a small underlying disc protrusion and noted that 
the disc protrusion with the recess osteophyte combined to 
produce a moderate narrowing of the left neural foramen and left 
lateral recess.  The report further notes a mild right neural 
foraminal narrowing at C6-7 secondary to uncovertebral 
hypertrophy.  

The Veteran was afforded a VA examination in April 2002.  The 
Veteran stated that he has chronic neck pain and that 4 or 5 
times a week he experiences a popping sensation and pain and then 
numbness will radiate into his bilateral arms.  Upon examination 
it was noted that the Veteran exhibited a normal range of motion 
with forward flexion of 50 degrees, extension of 10 degrees, 
right lateral flexion of 40 degrees and left lateral flexion of 
40 degrees, right lateral rotation of 50 degrees, and left 
lateral rotation of 50 degrees with no paraspinal muscle 
stiffness and no tenderness.  The examiner diagnosed the Veteran 
with C6-C7 disc protrusion.  

The Veteran was again afforded a VA examination in August 2007.  
Upon examination the Veteran exhibited forward flexion of 45 
degrees with pain beginning at 30 degrees, extension of 45 
degrees, right and left lateral flexion of 45 degrees each with 
pain beginning at 35 degrees on both sides, and right and left 
lateral rotation of 80 degrees with pain beginning at 70 degrees.  
The examiner notes pain on repetitive use with regard to forward 
flexion, lateral flexion, and lateral rotation.  The Veteran 
exhibited no cervical myelopathy and no ankylosis.  X-rays 
associated with the examination revealed minimal degenerative 
disc disease at C5-C6 and C6-C7 and mild compromise of the 
bilateral neuroforamen at C6-C7 secondary to bony spurs.  The 
examiner diagnosed the Veteran with cervical spondylosis.  
Finally, the examiner noted that the Veteran had not experienced 
any incapacitating episodes of intervertebral disc syndrome in 
the past 12 months.  
In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
foraminal stenosis and spondylosis of the cervical spine, with 
disc protrusion at C6-C7 warrants higher than a 10 percent rating 
at any time during the appeal period.  

As noted above, the rating criteria for the cervical spine has 
changed multiple times during the course of the Veteran's appeal.  
Under the criteria prior to September 23, 2002, a higher rating 
of 20 percent is not warranted unless the Veteran exhibits, 
recurring attacks of moderate intervertebral disc syndrome, 
moderate limitation of motion of the cervical spine, or 
demonstrable deformity of a vertebral body from fracture with 
slight limitation of motion.  As noted above there have been no 
recurring attacks of intervertebral disc syndrome, the Veteran's 
range of motion, as noted in the April 2002 VA examination was 
within normal range, and there is no evidence of a demonstrable 
deformity of a vertebral body from fracture with slight 
limitation of motion.  

Under the criteria from September 23, 2002 to September 25, 2003, 
a higher evaluation of 20 percent is not warranted unless there 
is evidence of incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the previous 
12 months, with an incapacitating episode being defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no evidence that the Veteran 
experienced any incapacitating episodes due to his cervical spine 
during this time period.

Under the criteria effective September 26, 2003, a higher 
evaluation of 20 percent is not warranted because the Veteran 
does not exhibit a forward flexion greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees as required by 
the higher schedular rating of 20 percent.  In this regard, the 
August 2007 VA examination notes that the Veteran exhibits a 
forward flexion of 45 degrees with pain beginning at 30 degrees, 
extension of 45 degrees, right and left lateral flexion of 45 
degrees each with pain beginning at 35 degrees on each side, and 
right and left lateral rotation of 80 degrees with pain beginning 
at 70 degrees.  With regard to intervertebral disc syndrome, the 
Board notes that the Veteran has not experienced incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Indeed the examiner at 
the August 2007 VA examination notes that the Veteran had not 
suffered any incapacitating episodes in the prior 12 months.  

Finally, the Board also notes that the evidence of record does 
not demonstrate any neurological deficiency that would allow for 
an increased evaluation.  While the Board acknowledges that the 
evidence of record indicates that the Veteran suffers from pain 
or numbness in the upper extremities, the August 2007 VA examiner 
opined that the Veteran's arm neuritis is mostly likely due to a 
distal ulnar neuritis and not due to his cervical spine disorder.  
As noted above, the Veteran's claim for left arm neuritis is 
addressed in the Remand section below.  With consideration of all 
of the above, the Veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.

In light of the above, the Board concludes that the Veteran is 
entitled to an initial rating of 10 percent, and no higher, for 
foraminal stenosis and spondylosis of the cervical spine, with 
disc protrusion at C6-C7 under Diagnostic Codes 5010-5243.  
Consideration has again been given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation for 
the Veteran's service-connected foraminal stenosis and 
spondylosis of the cervical spine, with disc protrusion at C6-C7, 
as a review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated with 
such disability to warrant consideration of alternate rating 
codes.

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected foraminal stenosis and 
spondylosis of the cervical spine, with disc protrusion at C6-C7 
is best characterized as productive of a 10 percent rating under 
Diagnostic Code 5010-5243.  While the Board acknowledges the 
Veteran's lay statements as noted above, it observes, however, 
that the Veteran's opinions and observations alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 4.150 
with respect to determining the severity of his service-connected 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).  Determining the severity of the 
Veteran's disability must be done by a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, 
none of the competent medical evidence of record supports a 
higher rating than is herein assigned. 

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.  

The Board notes that there is no evidence of record that the 
Veteran's foraminal stenosis and spondylosis of the cervical 
spine, with disc protrusion at C6-C7 warrants a higher rating, 
than is herein assigned, on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2009).  Any limits on the Veteran's employability due 
to his disability have been contemplated in the above stated 
rating under Diagnostic Code 5010-5243.  The evidence also does 
not reflect that the Veteran's disability has necessitated any 
frequent periods of hospitalization or caused marked interference 
with employment.  In this regard, the record indicates that the 
Veteran is currently retired due to medical problems, however the 
Board notes that the Veteran has other disabilities that affect 
his retirement.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

The Board acknowledges the Veteran's statements that his service-
connected disability is worse than the assigned rating.  However, 
the Board places significantly more weight on the objective 
clinical findings reported on examination than the Veteran's own 
subjective statements in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.71a with respect to determining the severity of his 
service-connected disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  As a 
preponderance of the evidence is against the assignment of 
disability ratings in excess of those herein assigned, the 
benefit-of- the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has also considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess of 10 
percent for foraminal stenosis and spondylosis of the cervical 
spine, with disc protrusion at C6-C7.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.





ORDER

Entitlement to an initial increased rating, in excess of 10 
percent, for foraminal stenosis and spondylosis of the cervical 
spine, with disc protrusion at C6-C7, is denied.  


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to an initial increased rating for left (non-
dominant) arm neuritis, to include pain and numbness.

The Board notes that the Veteran was granted a 10 percent 
disability rating for left (non-dominant) arm neuritis, to 
include pain and numbness, in the March 2010 rating decision.  
The Veteran's left arm neuritis had previously been considered as 
part of his cervical spine disability claim until the left arm 
neuritis claim was assigned a separate rating in March 2010.  The 
Board notes that generally, having been initially assigned a 
rating for a particular disability, the Veteran is then 
responsible to provide a notice of disagreement if the Veteran is 
dissatisfied with the rating assigned.  In this instance, the 
Board finds that in the September 2003 VA Form 9, the Veteran 
appealed the May 2001 rating decision which assigned the Veteran 
a 10 percent disability rating for foraminal stenosis and 
spondylosis of the cervical spine, intervertebral bulging at C6, 
with left arm pain and numbness.  As such, the Board finds that 
the Veteran's appeal is applicable to the now separately rated 
left (non-dominant) arm neuritis, to include pain and numbness.  
In this regard, the Veteran should have been issued an SSOC with 
regard to this issue and been afforded the opportunity to provide 
any information on the issue not already of record.  Therefore 
the issue of entitlement to an initial increased rating for left 
(non-dominant) arm neuritis, to include pain and numbness, is 
remanded for the issuance of an SSOC.  

Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the 
issue of entitlement to an initial 
increased rating for left (non-dominant) 
arm neuritis, to include pain and 
numbness. Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


